Citation Nr: 1604997	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  15-15 698	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in a January 29, 2014 decision by the Board of Veterans' Appeals, which denied service connection for left and right hand disorders, other than radiculopathy of the left and right upper extremities.

(The issues of entitlement to service connection for left and right hand disorders, other than radiculopathy of the left and right upper extremities; and entitlement to effective dates prior to January 8, 2013, for the awards of service connection for radiculopathy of left and right upper extremities, are the subject of two separate decisions being issued concurrently.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 2000.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 motion by the moving party alleging clear and unmistakable error (CUE) in a January 29, 2014 Board decision, which denied service connection for left and right hand disorders, other than radiculopathy of the left and right upper extremities.


FINDING OF FACT

The Board's January 29, 2014 decision, which denied service connection for left and right hand disorders, other than radiculopathy of the left and right upper extremities, is vacated in a separate action issued on the same date as this decision.


CONCLUSION OF LAW

Due to the vacatur of the January 29, 2014 Board decision, the Veteran's allegation of CUE is moot and his motion must be dismissed. 38 U.S.C.A. § 7105.


ORDER

The motion for revision of the January 29, 2014 Board decision on the basis of CUE is dismissed.



                       ____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



